FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT            OF   TEXAS
CHIEF JUSTICE                                                                          CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196                     CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                     LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                           GENERAL COUNSEL
  BOB McCOY                                    FAX: (817) 884-1932                      CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                              www.2ndcoa.courts.state.tx.us



                                        February 20, 2014

    Robert Thompson                                         Hon. Jeff Walker
    #1830012                                                Regional Presiding Judge
    Jester III Unit                                         Tim Curry Criminal Justice Center
    3 Jester Rd.                                            401 W. Belknap, 5th Floor
    Richmond, TX 77406                                      Fort Worth, TX 76196
                                                            * DELIVERED VIA E-MAIL *

    District Clerk, Denton County                           Charles E. Orbison
    P.O. Box 2146                                           Assistant Criminal District Attorney
    Denton, TX 76202-2146                                   1450 E. McKinney St., 3rd Floor
    * DELIVERED VIA E-MAIL *                                Denton, TX 76209
                                                            * DELIVERED VIA E-MAIL *

    David M. Wacker                                         Hon. Margaret Barnes
    Attorney at Law                                         Judge, 367th District Court
    P.O. Box 1142                                           Denton County Courts Bldg.
    Denton, TX 76202                                        1450 E. McKinney
    * DELIVERED VIA E-MAIL *                                Denton, TX 76201
                                                            * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-12-00552-CR
                 Trial Court Case Number: F-2012-0401-E

    Style:       Robert Thompson
                 v.
                 The State of Texas

         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.


                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK